                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

KHANIS-ORION MORNINGSTAR
a/k/a Jeramye Hobbs,
ADC #164590                                                                            PLAINTIFF

v.                                  4:19-cv-00239-SWW-JJV

JAY BATTLE, CEO,
Arkansas State Hospital; et al.                                                    DEFENDANTS

                                             ORDER

       The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe.       No objections have been filed. After careful review, the

Recommendation is approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Defendants’ Motion to Dismiss (Doc. No. 27) is GRANTED IN PART and

DENIED IN PART.

       2.      Plaintiff’s claims regarding the medical care he received for his stomach and diet

issues before November 27, 2015, are DISMISSED WITH PREJUDICE, and he may PROCEED

with those medical claims arising on or after that date.

       3.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

       Dated this 21st day of November, 2019.


                                                /s/Susan Webber Wright
                                                          UNITED STATES DISTRICT JUDGE
